PATTERSON, Justice:
Willie Ray Gill was convicted of grand larceny and sentenced to serve a term of three years in the state penitentiary by the Circuit Court of the First Judicial District of Hinds County. He appeals from this conviction and sentence.
The controllong issue before the Court is whether the trial court erred in granting Instruction No. 2 for the state, which reads as follows:
The Court instructs the Jury for the State of Mississippi that you are the sole judges as to the credibility of witnesses, and, in determining whether witnesses will be believed or not, you are not bound by the opinions of other witnesses, but have a right to consider all the testimony of the case, the motives, and interests of any witness, the nature of his testimony, and all the facts in evidence throwing light upon the point.
It is the opinion of the Court that this issue is controlled by Bryson v. State, 291 So.2d 693, decided March 11, 1974, not yet reported, which requires reversal.
Revised and remanded.
GILLESPIE, C. J., and INZER, SUGG and BROOM, JJ., concur.